DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted prior art filed August 27, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Claims 4, 5, and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2022.

The traversal is on the ground(s) that the species apparently have been identified by the USPTO solely on the basis of the figures in the specification, and without careful consideration of the claims, there is no clear mapping between the recitations of claims with the USPTO-identified species, as well as the USPTO has failed to establish prima facie case in support of restriction requirement, and thus applicant is entitled to examination of all independent and dependent claims

This is not found persuasive because regarding the argument that the election of species was directed to the disclosed figures and not the claims, the applicant is directed to 37 C.F.R. 1.146 that states “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”, as well as MPEP 806.04(e) stating “Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim).”  Consequently, the election of species directed to the figures is deemed statutory and correct.  Additionally, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.  As there is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the inventions is not likely to result in finding art pertinent to the other inventions (e.g. searching different classes/subclasses, or employing different search queries).
	Responding to the argument that there was no prima facie case in support of restriction requirement, the examiner states that for purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.  Hence, the previous action specified the disclosed inventions are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct as they do not overlap in scope, have separate classification, and are not obvious variants, and it is shown that at least one subcombination is separately usable as a hinge, for example hinging a door that does not have a lock bolt; a cabinet door, a vehicle door, a building door, a hatch, or other known hinged devices.  
Moreover, the applicant did not provide evidence or identify evidence showing the inventions to be obvious variants or that the inventions are not patentably distinct from one another.
Additionally, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 1,901,412 to Richter.
Richter discloses a lock assembly (12, 40), comprising: a lock bolt (18a), the lock bolt having a lock bolt body (the body of 18a) and having a bolt security engagement feature (45) formed as part of the lock bolt body (as shown in figures 1 and 2); and a receiver (40), the receiver having a receiving area (cavity within 43) for receiving at least a portion of the lock bolt and the receiver having a receiver security engagement feature (44) formed as part of the receiver, the receiver security engagement feature being complementary to the lock bolt security engagement feature (page 2, lines 10-16), as in claim 1.
Richter also discloses the bolt security engagement feature comprises at least one projection (45 comprises a number of teeth), as in claim 2, and the bolt security engagement feature comprises at least one set of teeth (45 comprises a number of teeth), as in claim 3, as well as the lock bolt includes at least one biasing spring (27), as in claim 9, wherein the door lock assembly includes a lock bolt drive (50, 54), as in claim 10.

Richter further discloses a lock (12, 40), comprising: a lock bolt (18a), the lock bolt having a lock bolt body (the body of 18a) and having a bolt security engagement feature (45) formed as part of the lock bolt body (as shown in figures 1 and 2); and a receiver (40), the receiver having a receiving area (cavity within 43) for receiving at least a portion of the lock bolt and the receiver having a receiver security engagement feature (44) formed as part of the receiver, the receiver security engagement feature being complementary to the lock bolt security engagement feature (page 2, lines 10-16); and a lock drive (50, 54) coupled with the lock bolt and configured to drive the lock bolt in and out of the receiver (page 2, lines 38-54), as in claim 20.

Claim(s) 1-3, 6-7, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/0298640 to Caterino.
Caterino discloses a lock assembly, comprising: a lock bolt (110), the lock bolt having a lock bolt body (the body of 110) and having a bolt security engagement feature (112, 113) formed as part of the lock bolt body (as shown in figures 7 and 8); and a receiver (200), the receiver having a receiving area (22) for receiving at least a portion of the lock bolt and the receiver having a receiver security engagement feature (300) formed as part of the receiver, the receiver security engagement feature being complementary to the lock bolt security engagement feature (paragraph 47), as in claim 1.
Caterino also discloses the bolt security engagement feature comprises at least one projection (112), as in claim 2, and the bolt security engagement feature comprises at least one set of teeth (112; figures 7 and 8), as in claim 3, as well as the receiver includes a biasing spring (320), as in claim 6, where the receiver includes more than one biasing spring (320), as in claim 7.
Caterino further discloses the door lock assembly includes a lock bolt drive (120), as in claim 10, moreover the door lock assembly includes a lock bolt drive (paragraph 45) and the lock bolt drive includes an electric motor (120), as in claim 11.

Caterino additionally discloses a lock (12, 40), comprising: a lock bolt (18a), the lock bolt having a lock bolt body (the body of 18a) and having a bolt security engagement feature (45) formed as part of the lock bolt body (as shown in figures 1 and 2); and a receiver (40), the receiver having a receiving area (cavity within 43) for receiving at least a portion of the lock bolt and the receiver having a receiver security engagement feature (44) formed as part of the receiver, the receiver security engagement feature being complementary to the lock bolt security engagement feature (page 2, lines 10-16); and a lock drive (50, 54) coupled with the lock bolt and configured to drive the lock bolt in and out of the receiver (page 2, lines 38-54), as in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caterino, as applied above, in view of .
Caterino discloses the invention substantially as claimed.  However, Caterino does not disclose the type of spring utilized to bias the receiver security engagement feature.  It is common knowledge in the prior art to utilize a desired type of spring, specifically a leaf spring in the same field of endeavor for the purpose of biasing the engagement feature in a singular direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a leaf spring to bias the receiver security engagement feature in order to bias the receiver security engagement feature in a singular direction without unwanted flexibility in transverse directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking bolts that interlock with a receiver:
U.S. Patent Number 2,709,612 to Fox; U.S. Patent Number 3,175,376 to Cantwell; U.S. Patent Number 3,948,550 to Vigluicci et al.; U.S. Patent Number 4,312,527 to Tannery; U.S. Patent Number 4,566,725 to Klein; U.S. Patent Number 5,452,928 to Donald; U.S. Patent Number 5,531,487 to Beresheim; U.S. Patent Number 5,746,458 to Fisher; U.S. Patent Number 6,113,160 to Johansson et al.; U.S. Patent Number 7,261,332 to Petersen et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
September 8, 2022